Exhibit 10.27

 

LETTER AGREEMENT

 

This LETTER AGREEMENT (this “Agreement”) is entered into as of February 12,
2004, between Trump Casino Holdings, LLC, a Delaware limited liability company
(“TCH”) and DLJ Merchant Banking Partners III, L.P., a Delaware limited
partnership (“DLJMB”).

 

WHEREAS, on January 21, 2004, Trump Hotels & Casino Resorts, Inc., a Delaware
corporation (the “Company”) and DLJMB entered into an Exclusivity Agreement (the
“Exclusivity Agreement”) setting forth certain matters related to a possible
transaction pursuant to which DLJMB would make a substantial equity investment
in the Company in connection with a restructuring of the debt securities of the
Company’s subsidiaries and its controlled affiliates (the “Transaction”), which
agreement remains in full force and effect;

 

WHEREAS, the Company has advised DLJMB that it has determined that it will
publicly disclose the fact that it has entered into the Exclusivity Agreement
with DLJMB and is in active negotiations with respect to the Transaction, as
described in the term sheet being discussed by the Company and DLJMB;

 

WHEREAS, the Exclusivity Agreement provides that DLJMB may terminate such
discussions with the Company with respect to the Transaction if such a
disclosure is made without its consent;

 

WHEREAS, DLJMB is concerned about the risks attendant to negotiating the
Transaction in a public forum, the reputational issues associated with the
possible failure to consummate the Transaction, and the uncertainties associated
with accomplishing the restructuring of the Company’s subsidiaries’ and its
controlled affiliates’ debt as well as the significant time, effort and expense
which needs to be devoted to the project;

 

WHEREAS, DLJMB nonetheless remains interested in the Transaction;

 

WHEREAS, TCH has a substantial interest in the Transaction being consummated and
has determined that entering into this Agreement is necessary in order to assure
DLJMB’s continued pursuit of the Transaction;

 

WHEREAS, in light of the potential “stalking horse” role which may be played by
DLJMB and TCH’s desire to consummate the Transaction, TCH has determined to
provide some certainty to DLJMB in connection with the significant time, effort
and expense which DLJMB will continue to expend in order to consummate the
Transaction; and

 



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of TCH has determined that it is in the best
interests of TCH and its various constituencies for TCH to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Expenses. TCH shall reimburse DLJMB for all Transaction Expenses (as defined
in the Exclusivity Agreement) incurred by DLJMB beginning after the date of this
Agreement and accruing until, and shall be payable upon, the earlier to occur of
(i) the consummation of an Alternative Transaction (as defined below) and (ii)
the date that is eighteen months following the date of this Agreement; provided,
however, Transaction Expenses through such date shall be payable immediately
upon the sale (whether through a stock sale or sale of assets) of either the
Trump Marina Hotel Casino or the Trump Indiana Casino Hotel; provided, further,
that (a) such reimbursement obligation shall not duplicate any amounts
reimbursed under the Exclusivity Agreement and (b) the aggregate amount of
Transaction Expenses reimbursed to DLJMB shall not exceed $5 million. At such
time as TCH is required to reimburse DLJMB for the Transaction Expenses pursuant
to the preceding sentence, such reimbursement shall be made promptly based upon
the submission by DLJMB to the Company of an invoice for such Transaction
Expenses, which invoice shall contain a reasonably detailed breakdown and
supporting documentation reflecting any amounts due under such invoice.

 

2. Transaction Fee. TCH will become obligated to pay $25 million (the
“Transaction Fee”) to DLJMB if, on or prior to December 1, 2004, an Alternative
Transaction occurs. The Transaction Fee (if any) shall be earned by DLJMB upon
the occurrence of any Alternative Transaction but shall not become payable by
TCH until consummation of any Alternative Transaction without regard to when
such Alternative Transaction occurs.

 

An “Alternative Transaction” will occur when the Company, any of its
subsidiaries or any of its controlled affiliates enters into a definitive
agreement (including an agreement subject to court approval), files a voluntary
plan of reorganization with a court or files an exchange offer registration
statement with the SEC, in each case with respect to:

 

  • Any transaction described in any of subparagraphs (a)(i)-(iii) which has an
effect described in subparagraph (b), and

 

  • Any transaction described in subparagraph (a)(iv),

 

2



--------------------------------------------------------------------------------

in each case whether consummated out-of-court or through a bankruptcy
proceeding, without the participation of DLJMB or any of its affiliates (other
than CSFB and its affiliates in connection with advisory or financing
activities):

 

(a)(i) any direct or indirect sale, whether by sale of equity or substantially
all the assets, merger or consolidation (including, without limitation, any sale
pursuant to Section 363 of title 11 of the United States Code (the “Bankruptcy
Code”)) of the Company, any of its subsidiaries or any of its controlled
affiliates, (ii) any sale of securities of the Company, any of its subsidiaries
or any of its controlled affiliates, (iii) any restructuring of indebtedness of
the Company, any of its subsidiaries or any of its controlled affiliates,
including, without limitation, the filing of a plan of reorganization under
Chapter 11 of the Bankruptcy Code; or (iv) any person other than Donald J.
Trump, his spouse and his legal heirs and legatees (the “Trump Group”) shall
acquire and own, directly or indirectly, in the aggregate a greater percentage
of the Voting Stock of the Company than the Trump Group (other than pursuant to
or resulting from the confirmation of a plan of reorganization under Chapter 11
of the Bankruptcy Code that is not proposed by the Company);

 

(b) Any such transaction shall have (x) a value in excess of $200 million to the
Company, any of its subsidiaries, or any of its controlled affiliates, it being
understood that for such purposes, value shall mean the aggregate dollar amount
of proceeds received and net indebtedness assumed, forgiven or compromised or
(y) shall result in the ownership of more than 50% of the voting stock or
control of the board of directors of any subsidiary or controlled affiliate of
the Company with an asset fair market value of in excess of $200 million.

 

Notwithstanding the foregoing, in no event shall the sale for fair market value
(whether through sale of equity or assets) of only one of Trump Marina Hotel
Casino or Trump Indiana Casino Hotel, taken alone, constitute an Alternative
Transaction. For the purposes of this Agreement, “Voting Stock” shall mean all
classes of equity interests of the Company then outstanding and generally
entitled to vote in elections of the Company’s board of directors.

 

3. Non-Assignability. This Agreement shall not be assignable without the prior
written consent of the non-assigning party. Any assignment attempted in
violation of this paragraph shall be void.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without regard to its principles of
conflicts of law.

 

5. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersede any prior oral
or written agreements related thereto.

 

3



--------------------------------------------------------------------------------

6. Amendments and Waivers. Neither this Agreement nor any of the terms hereof
may be terminated, amended or waived orally, but only by an instrument in
writing signed by the parties hereto.

 

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

 

8. No Agreement Regarding Transaction; Effect of Definitive Agreements. This
Agreement does not reflect all matters upon which agreement must be reached in
order for the Transaction to be consummated, and does not obligate the parties
to execute or consummate the Investment Agreement or any other definitive
agreement with respect to the Transaction. Such an obligation will arise only
upon the negotiation, execution and delivery of final definitive agreements
relating to the Transaction in form and substance satisfactory to the parties
and their respective counsel. Neither the discussions or negotiations among the
parties hereto nor this Agreement or the Exclusivity Agreement is intended to,
and they do not, create any fiduciary or other special duties or obligations
between the parties hereto other than those specifically set forth herein or in
the Exclusivity Agreement, including any implied covenant of good faith or fair
dealing. In the event the parties enter into one or more definitive agreements
with respect to the Transaction, such agreement(s), if entered into, (A) shall
contain certain provisions consistent with the terms set forth in this Agreement
and shall include other provisions, including payments in the event the Company
terminates such definitive agreements, consistent with the terms previously
discussed by the parties, and (B) shall supercede this Agreement and the
Exclusivity Agreement and this Agreement and the Exclusivity Agreement shall be
void and have no further force or effect.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf by its officer thereunto duly authorized, all as of
the day and year first above written.

 

TRUMP CASINO HOLDINGS, LLC

By:   /s/    JOHN P. BURKE    

--------------------------------------------------------------------------------

Name:

  John P. Burke

Its:

  Vice President

 

DLJ MERCHANT BANKING PARTNERS III, L.P.

By: DLJ Merchant Banking III, Inc., its Managing General Partner By:  
/s/    STEVE RATTNER    

--------------------------------------------------------------------------------

Name:

  Steve Rattner

Its:

  Authorized Signatory

 

5